Case 19-19215   Doc 40   Filed 09/24/19 Entered 09/24/19 14:29:47   Desc Main
                           Document     Page 1 of 5
Case 19-19215   Doc 40   Filed 09/24/19 Entered 09/24/19 14:29:47   Desc Main
                           Document     Page 2 of 5
Case 19-19215   Doc 40   Filed 09/24/19 Entered 09/24/19 14:29:47   Desc Main
                           Document     Page 3 of 5
Case 19-19215   Doc 40   Filed 09/24/19 Entered 09/24/19 14:29:47   Desc Main
                           Document     Page 4 of 5
Case 19-19215   Doc 40   Filed 09/24/19 Entered 09/24/19 14:29:47   Desc Main
                           Document     Page 5 of 5
